
	

113 S319 IS: To require the Administrator of the Environmental Protection Agency to provide adequate data, modeling, and support in the development of a State implementation plan under the Clean Air Act.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 319
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to provide adequate data, modeling, and support in the
		  development of a State implementation plan under the Clean Air
		  Act.
	
	
		1.Provision of adequate data,
			 modeling, and supportFor any
			 rule or significant regulatory action of the Environmental Protection Agency
			 relating to the requirements of section 110 of the Clean Air Act (42 U.S.C.
			 7410), the Administrator of the Environmental Protection Agency shall provide
			 in a timely manner, on the request of any State or other governmental entity
			 involved in the development of a State implementation plan to comply with that
			 rule or regulatory action—
			(1)technical support;
			(2)data, including integrated planning models
			 and other modeling;
			(3)clarification; and
			(4)guidance.
			
